Citation Nr: 0324507	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  02-13 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to restoration of a 40 percent disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which implemented a proposal to 
reduce the disability rating assigned for the veteran's 
service-connected hearing loss from 40 percent to 20 percent.

The veteran filed a notice of disagreement in May 2002 in 
response to the April 2002 rating decision which reduced the 
disability rating for hearing loss.  The matter of the 
reduction in the assigned disability rating is the only issue 
on appeal; the veteran has not claimed he is entitled to an 
increased rating, and such a claim may not be inferred from 
the veteran's communications to VA.  See Dofflemeyer v. 
Derwinski, 2 Vet. App. 277, 279-280 (1992); Peyton v. 
Derwinski, 1 Vet. App. 282, 286 (1991).  


FINDINGS OF FACT

1.  The disability rating for the veteran's service-connected 
hearing loss had been in effect for less than five years at 
the time it was reduced.

2.  The RO complied with the procedural requirements for 
reducing the veteran's disability rating, to include 
providing proper notification of the proposal to reduce the 
disability rating and giving the veteran the opportunity to 
submit evidence.

3.  At the time of the reduction in rating in 2002, there was 
objective evidence demonstrating improvement in the severity 
of the veteran's hearing loss disorder.



CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating its rating 
decision of April 2002 implementing the proposed reduction.  
38 C.F.R. § 3.105(e) (2002).

2.  The reduction of the veteran's disability rating for 
bilateral hearing loss from 40 percent to 20 percent was 
warranted, and the requirements for restoration have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 
3.344, 4.2, 4.85, 4.86 and 4.87, Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking restoration of the previously-assigned 
40 percent disability rating for bilateral hearing loss.

In the interest of clarity, after addressing certain 
preliminary matters, the Board will set forth the law and 
regulations that are pertinent to this case.  The relevant 
factual background will be presented.  Finally, the Board 
will analyze the claim and render a decision. 

The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

In this case the RO's proposal to reduce the veteran's rating 
and the action doing so occurred after the VCAA was enacted, 
so the Board will consider the VCAA as being applicable to 
the veteran's case.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to the 
claimant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The record shows that the requirements of the VCAA were set 
forth in detail in the June 2002 statement of the case (SOC).  
In the SOC, the RO cited 38 C.F.R. § 3.159(b) and (c) and 38 
C.F.R. § 3.159(e) regarding VA's responsibilities with 
respect to identifying and obtaining evidence in support of 
the claim, and the SOC included citation to 38 C.F.R. 
§ 3.159(c)(2)(i) and (ii) and 38 C.F.R. § 3.159(c)(3) 
(specifically, the last sentence - "The claimant must 
provide enough information to identify and locate the 
existing records including the custodian or agency holding 
the records; the approximate time frame covered by the 
records; and, in the case of medical treatment records, the 
condition for which treatment was provided."), regarding the 
veteran's responsibilities to identify and obtain evidence in 
support of his claim.  The SOC also explained that VA would 
make reasonable efforts to help him get evidence such as 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

It appears from the contentions and arguments presented by 
the veteran that he is fully aware of the relevant law and 
evidence germane to his claim at issue on appeal, and is 
aware, as well, of the responsibilities that both he and VA 
share with respect to the development of this claim.  

Furthermore, and crucially, the veteran was also provided 
notice specific to reduction claims.  The January 2002 
proposal concerning the reduction informed him that he could 
submit medical or other evidence showing the reduction was 
not warranted.  Therefore, the Board finds that VA's duty to 
notify has been satisfied with regard to the specific set of 
circumstances of this case.  

Finally, with regard to VA's duty to notify, the VCAA notice 
sent to the veteran in June 2002 via the SOC essentially 
complied with the recent holding of Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  That case held that 
38 C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it 
provides a claimant "not less than 30 days" to respond to a 
VCAA notification letter sent by the Board because it is 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence.  In this case, the RO and not 
the Board advised the veteran of the requirements of the 
VCAA.  The RO's duty to notify, pursuant to 38 C.F.R. § 
3.159(b), was not invalidated by the recent Federal Circuit 
decision.  Moreover, even though the notice did request a 
response within 60 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  See the SOC's citation to 38 C.F.R. § 3.159(b)(1).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002) (2002). 

With respect to the above, the Board notes further that from 
review of the claims file, there does not appear to be any 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
claim.  Review of the claims file shows that relevant medical 
records were obtained, and nowhere is it shown or claimed by 
the veteran that additional relevant medical records exist 
and have not been obtained.  The veteran submitted a VA 
outpatient treatment record dated in March 2002, but he has 
not alleged receiving additional VA treatment for his hearing 
loss disability.  The veteran has never indicated he received 
private treatment or filed for disability benefits with the 
Social Security Administration.  Therefore, there is no 
indication in the record that relevant records exist that 
have not been obtained.  Furthermore, the veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to his claim.  

The duty to assist also includes, when appropriate, the duty 
to conduct a medical examination of the claimant.  In this 
case, the RO provided the veteran two audiology examinations 
before reducing his disability rating.  The Board finds that 
additional efforts to assist within the letter and spirit of 
the VCAA are not required.  

The Board also finds that general due process concerns have 
been satisfied.  See 38 C.F.R. § 3.103 (2002).  The veteran 
and his representative have been accorded ample opportunity 
to present evidence and argument in connection with this 
appeal.  The veteran declined a hearing before a Veterans law 
Judge in his August 2002 substantive appeal.  His accredited 
representative submitted a written brief presentation in 
August 2003.

Accordingly, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  The Board will 
accordingly move on to a decision on the merits of the claim.  

Relevant law and regulations

Disability ratings - in general

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1. 

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.1 and 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examinations or in use of 
descriptive terms.  38 C.F.R. § 4.13.

Reductions in ratings

(i.)  Basis for reduction

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  
The United States Court of Appeals for Veterans Claims (the 
Court)  has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (1999); Brown  v. Brown, 5 Vet. App. at 
413, 420 (1993).  These provisions impose a clear requirement 
that VA rating reductions be based upon review of the entire 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires 
VA to ascertain, based upon review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Thus, in any rating-reduction case not only 
must it be determined that an improvement in a disability has 
actually occurred but also that that improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  Id.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2002).  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.

(ii.)  Procedure

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons. The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefor.  The beneficiary must be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at the 
present level. 38 C.F.R. § 3.105(e) (2002).

(iii.)  Standard of review

In general, when there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2002). 

The Court has specified the burden of proof with respect to 
ratings reductions claims:  

Because the issue in this case is whether the RO was 
justified
in reducing the veteran's 30% rating, rather than 
whether the 
veteran was entitled to "reinstatement" of the 30% 
rating, 
the Board was required to establish, by a preponderance 
of 
evidence and in compliance with 38 C.F.R. § 3.344(a), 
that a rating reduction was warranted. 

See Brown v. Brown, 5 Vet. App. 413, 421 (1993); see also 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Specific rating criteria

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (2002); 38 C.F.R. § 4.85(b) 
and (e) (2002).  

There are two regulatory provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  The first provision, 
that of 38 C.F.R. § 4.86(a), indicates that if puretone 
thresholds in the specified frequencies of 1000, 2000, 3000, 
and 4000 Hertz are 55 decibels or more, an evaluation can be 
based either on Table VI or Table VIa, whichever results in a 
higher evaluation.  This provision corrects the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  

The second provision, that of 38 C.F.R. § 4.86(b), indicates 
that when the puretone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  This provision compensates for a 
pattern of hearing impairment that is an extreme handicap in 
the presence of any environmental noise, and a speech 
discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  See 64 
Fed. Reg. 25209 (May 11, 1999).  

Factual background

The veteran has been service connected for hearing loss since 
June 1986, with a 10 percent disability rating initially 
assigned.  His disability rating was increased to 30 percent 
via a January RO 1998 rating decision, based on the results 
of a December 1997 VA audiological examination.  That 
examination showed puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
85
90
LEFT
20
35
55
80
100

The average of frequencies 1000 through 4000 Hertz, see 
38 C.F.R. § 4.85(d), was 64 decibels for the right ear and 68 
decibels for the left ear.  Speech audiometry revealed speech 
recognition ability of 74 percent in the right ear and of 66 
percent in the left ear.   Based on the speech recognition 
ability and puretone threshold averages, Table VI indicates a 
designation of Level "V" for the right ear and Level "VII" 
for the left ear.  When applied to Table VII, these numeric 
designations translated to a 30 percent evaluation.  

The veteran's disability rating was again increased, to 40 
percent, in an October 1999 rating decision, based on the 
results of an August 1999 VA audiological examination.  That 
examination showed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
90
100
LEFT
20
35
65
90
105

The average of frequencies 1000 through 4000 Hertz was 69 
decibels for the right ear and 74 decibels for the left ear.  
The August 1999 VA examination was significant in that it 
showed speech recognition ability of 60 percent bilaterally.  
Based on the speech recognition ability and puretone 
threshold averages, Table VI indicates a designation of Level 
"VII" for the right ear and Level "VII" for the left ear.  
When applied to Table VII, these numeric designations 
translated to a 40 percent evaluation.  

In October 2001, the veteran underwent a routine VA 
audiological examination.  That examination showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
50
90
95
LEFT
25
40
70
95
110

The average of frequencies 1000 through 4000 Hertz was 68 
decibels for the right ear and 79 decibels for the left ear.  
The 2001 VA examination was significant in that it now showed 
speech recognition ability of 80 percent bilaterally.  Based 
on the speech recognition ability and puretone threshold 
averages, Table VI indicates a designation of Level "IV" 
for the right ear and Level "V" for the left ear.  When 
applied to Table VII, these numeric designations translated 
to a 10 percent evaluation.  

Based on the inconsistency between the 1999 and 2001 
audiological findings, particularly the ability to recognize 
speech, the RO wrote to the audiologist who had conducted 
those examinations asking if the findings were accurate.  The 
audiologist responded that an improvement of 20 percent in 
speech recognition ability for each ear is not usually seen, 
and repeated examination was suggested.  Therefore, the 
veteran underwent another VA audiological examination in 
January 2002.  That examination showed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
50
90
95
LEFT
25
40
70
95
110

The average of frequencies 1000 through 4000 Hertz was 68 
decibels for the right ear and 79 decibels for the left ear.  
The 2002 VA examination showed speech recognition ability of 
84 percent for the right ear and 66 percent for the left ear.  
Based on the speech recognition ability and puretone 
threshold averages, Table VI indicates a designation of Level 
"III" for the right ear and Level "VII" for the left ear.  
When applied to Table VII, these numeric designations 
translated to a 20 percent evaluation.  

Analysis

Procedural concerns

In this case, the RO issued a rating decision in January 2002 
that proposed the reduction in the disability rating for the 
veteran's service-connected bilateral hearing loss.  The 
veteran was advised of the proposed reduction on January 31, 
2002.  In response, he submitted a personal statement as to 
why he felt his rating should not be reduced.  He did not 
submit any additional evidence at that time.  The RO issued a 
rating decision in April 2002, implementing the proposed 
reduction, effective from July 1, 2002.  The veteran was 
notified of this reduction by letter dated April 12, 2002.

The regulation provides that the effective date of the 
reduction is the last day of the month in which a 60-day 
period from notice of the reduction expires.  See 38 C.F.R. 
§ 3.105(e) (2002).  The veteran was notified of the reduction 
on April 12, 2002, and the 60-day period expired in mid-June, 
2002.  Accordingly, making the reduction effective from 
July 1, 2002 was proper under the regulation.

As discussed in the law and regulations section above, for 
ratings in effect for five years or more, there are specific 
requirements that must be met before VA can reduce a 
disability rating.  See 38 C.F.R. § 3.344.  However, 
38 C.F.R. § 3.344(c) limits the applicability of that 
regulation to ratings that have been in effect for five years 
or more.

The appropriate dates to be used for measuring the five-year 
time period, according to VA regulation, are the effective 
dates, i.e., the date that the disability rating subject to 
the reduction became effective is to be used as the beginning 
date and the date that the reduction was to become effective 
is to be used as the ending date.  Brown v. Brown, 5 Vet. 
App. 413, 417-18 (1993).  

In the October 1999 RO rating decision, the veteran was 
assigned the 40 percent disability rating for his hearing 
loss effective from August 31, 1999.  Therefore, when his 
rating was reduced effective as of July 1, 2002, it had been 
in effect for less than five years, and the provisions of 
38 C.F.R. § 3.344 do not apply.  The Board additionally 
observes that the 30 percent rating was effective as of 
September 5, 1997, which is less than five years from July 1, 
2002.   

In this case, then, the RO properly applied the regulations 
regarding the procedure for reductions in ratings.  The 
question that remains is whether the evidence on which the 
reduction was based supported the reduction.

Propriety of rating reduction

As discussed by the Board above, the Court in Brown, 5 Vet. 
App. at 421, made it clear that a reduction in the veteran's 
disability rating would have to have been supported by a 
preponderance of the evidence.  The Board is required to 
ascertain, based upon review of the entire record, whether 
the evidence reflects an actual change in the disability, 
whether the examination reports reflecting such change are 
based upon thorough examination, and whether any improvement 
actually reflects improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
Brown, 5 Vet. App. at 420-421.

The Board has reviewed the history of the severity of the 
veteran's hearing loss disability.  A 10 percent rating was 
assigned effective as of June 20, 1986; there is no relevant 
medical evidence for approximately a decade thereafter.  More 
recently, there are of record several audiological 
examinations conducted over the past five and a half years.  
Overall, the puretone threshold averages for each ear have 
remained fairly consistent between 1997 and 2002, fluctuating 
less than 10 decibels in each ear.  However, the speech 
discrimination scores have shown considerable improvement, at 
least in the right ear.  The veteran's ability to hear in the 
right ear has usually been better than the left ear, as shown 
by the audiological evaluations. 

Each percentage rating assigned since 1997 has been in 
accordance with the preceding audiological examinations, as 
detailed above.  For example, comparing the findings of the 
veteran's 1997 VA examination (upon which the 30 percent 
rating was assigned) to his 1999 VA examinations (upon which 
the rating was increased to 40 percent), worsening was 
clearly shown, in that the veteran's speech recognition 
ability decreased significantly, particularly in the right 
ear.  

Crucially, the current rating must reflect the current 
severity of the service-connected condition.  Comparing the 
findings of the veteran's August 1999 VA examination (upon 
which the 40 percent rating was assigned) to his October 2001 
and January 2002 VA examinations (upon which the rating was 
reduced to 20 percent), the improvement in the veteran's 
hearing acuity is quite dramatic as regards the right ear.  
In 1999, the speech discrimination scores were 60 percent 
bilaterally.  The most recent examination showed slight 
improvement in the left ear (to 66 percent), but the right 
ear showed marked improvement (to 84 percent).
It is clear that the relevant objective findings, in this 
case the speech discrimination scores, have changed for the 
better.  The veteran's overall level of disability from his 
hearing loss condition has therefore objectively improved, in 
that he is better able to discriminate speech.  

To summarize, looking at the medical history of the veteran's 
hearing disability, while the puretone threshold averages 
have not deviated significantly since 1997, his speech 
recognition scores have fluctuated and currently demonstrate 
marked improvement in the right ear.  Reasonable doubt as to 
the severity of the veteran's disorder was resolved in his 
favor when his disability rating was reduced to 20 percent, 
rather than the 10 percent that was assigned for many years 
and which was appropriate based on the 2001 audiological 
evaluation.  Essentially, even putting aside the 2001 
examination as somewhat of an anomaly (in that it showed 
speech discrimination scores completely inconsistent with any 
other recent examination), the fact remains that the 2002 
examination shows significant improvement for the right ear, 
as discussed above.  The numerical rating for the left ear 
("VII") is actually the same as that shown in 1997 and 
1999, but the right ear has improved to the extent that the 
reduced disability rating is warranted.

The Board recognizes the veteran's statements that his 
hearing loss has not improved, as well as his submission of a 
March 2002 VA outpatient treatment record showing he asked 
for new hearing aids.  However, the rating schedule is based 
purely on the objective evidence as shown by audiometric 
testing.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) [the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered].  In this case, such testing has 
unquestionably shown improvement in the veteran's disorder.  
As for the veteran's request for hearing aids, loss of 
hearing acuity is recognized by VA in the assignment of the 
20 percent rating.

The veteran's representative argues that the veteran has an 
"exceptional" hearing loss disability and should be 
evaluated under 38 C.F.R. § 4.86(a).  However, neither of the 
provisions under 38 C.F.R. § 4.86 applies.  The audiometric 
results in 2001 or 2002 did not show puretone thresholds of 
55 decibels or greater in each of the relevant frequencies, 
so 4.86(a) does not apply.  The audiometric results also did 
not show puretone thresholds of less than 30 decibels at 1000 
Hertz for either ear, with a finding of 70 decibels at 2000 
Hertz, so 4.86(b) does not apply.  

In short, the Board finds that a preponderance of the 
evidence is against restoration of the 40 percent disability 
evaluation which was assigned effective August 31, 1999, as 
well as the 30 percent evaluation assigned for the two years 
prior to August 31, 1999.   For the reasons given above, the 
evidence showed clear improvement in the severity of the 
veteran's service-connected disorder.  In light of the 
objective findings shown on the 2001 and 2002 VA 
examinations, there is no benefit of the doubt that can be 
resolved in the veteran's favor.  Accordingly, the 
preponderance of the evidence supported the reduction in the 
veteran's disability rating from 40 percent to 20 percent, 
effective from July 1, 2002.  Entitlement to restoration of 
the previously assigned 40 percent rating is denied.


ORDER

Entitlement to restoration of a 40 percent disability rating 
for bilateral hearing loss is denied. 



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

